Citation Nr: 0025529
Decision Date: 09/25/00	Archive Date: 11/03/00

DOCKET NO. 96-02 753               DATE SEP 25, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Columbia, South Carolina

THE ISSUES

1. Entitlement to service connection for bilateral carpal tunnel
syndrome.

2. Entitlement to service connection for Hodgkin's disease, claimed
as a result of exposure to herbicide agents in service.

3. Entitlement to a compensable for post-traumatic stress disorder
(PTSD), prior to September 11, 1999.

4. Entitlement to a rating in excess of 30 percent for PTSD from
September 11, 1999.

5. Entitlement to a compensable rating for residuals of a shell
fragment wound to the right arm.

REPRESENTATION

Appellant represented by: The American Legion

WITNESS AT HEARING ON APPEAL 

The veteran 

ATTORNEY FOR THE BOARD 

S. J. Janec, Associate Counsel 

INTRODUCTION

The veteran had active military service from November 1966 to
October 1969.

This matter comes before the Board of Veterans' Appeals (Board)
from a January 1995 rating decision of the Columbia, South Carolina
Regional Office (RO) of the Department of Veterans Affairs (VA)
which denied service connection for bilateral carpal tunnel
syndrome and Hodgkin's disease, claimed as a result of exposure to
herbicide agents in service; and denied compensable ratings for
PTSD and residuals of a shell fragment wound to the right arm.

In May 1998, the Board remanded the issues to the RO for further
development. In an October 1999 rating decision, the RO granted a
30 percent rating for PTSD, effective September 11, 1999. The
remaining claims were again denied.

The Board is satisfied that the requested development has been
accomplished and will address the merits of the claims in this
decision.

FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition of
the veteran's appeal has been obtained.

2 -

2. The veteran served in the Republic of Vietnam during the Vietnam
era.

3. There is no medical evidence of record which shows that the
veteran's bilateral carpal tunnel syndrome is causally related to
his military service, including the service-connected residuals of
a shell fragment wound to the right arm; the claim is not plausible
under the law.

4. There is no medical evidence of record which shows that the
veteran has been diagnosed with Hodgkin's disease; the claim is not
plausible under the law.

5. For the period prior to September 11, 1999, the veteran's PTSD
did not cause mild social and industrial impairment; and was not
manifested by mild or transient symptoms which decreased his
ability to perform occupational tasks.

6. From September 11, 1999, the veteran's PTSD was manifested by
definite impairment in occupational and social functioning; the
evidence does not demonstrate the PTSD caused considerable
impairment in these areas under the old rating criteria, or that
his symptomatology is more closely analogous to a 50 percent rating
under the revised criteria.

7. The medical evidence does not show that the veteran's shell
fragment wound to the right arm resulted in any muscle injury or
other neurological deficit; and the scar associated with the injury
is not shown to be poorly nourished, with repeated ulceration, or
tender and painful on objective demonstration.

CONCLUSIONS OF LAW

1. The veteran has not submitted a well-grounded claim of service
connection for bilateral c@ tunnel syndrome. 38 U.S.C.A. 5107 (West
1991).

3 -

2. The veteran has not submitted a well-grounded claim of service
connection for Hodgkin's disease, including based on exposure to
herbicides in service. 38 U.S.C.A. 5107 (West 1991).

3. The criteria for the assignment of a compensable rating for
PTSD, prior to September 11, 1999, have not been met. 38 U.S.C.A.
1155, 5107 (West 1991); 38 C.F.R. Part 4, including 4.1, 4.2, 4.7,
4.10, 4.126, 4.129, 4.130, 4.132, Diagnostic Code 9411 (1996 &
1999).

4. The criteria for the assignment of a rating in excess of 30
percent for PTSD, from September 11, 1999, have not been met. 38
U.S.C.A. 1155, 5107 (West 1991); 38 C.F.R. Part 4, including  4.1,
4.2, 4.7, 4.10, 4.126, 4.129, 4.130, 4.132, Diagnostic Code 9411
(1996 & 1999).

5. The criteria for the assignment of a compensable rating for
residuals of a shell fragment wound to the right arm have not been
met. 38 U.S.C.A. 1155, 5107 (West 1991); 38 C.F.R. Part 4,
including 4.1, 4.2, 4.7, 4.10, Diagnostic Code 7805 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

Service medical records indicate that, in December 1967, the
veteran sustained wounds to the right arm and head when he was hit
by fragments from a hostile grenade while serving in the Republic
of Vietnam. An X-ray in September 1968 showed shrapnel in the right
arm. Upon separation examination in October 1969, the veteran's
psychiatric and musculoskeletal systems were clinically evaluated
as normal.

At a VA examination in February 1970, the veteran gave a history of
a shrapnel injury in service. He indicated that he experienced
occasional stiffness in the right

4 -

arm. Clinical evaluation revealed no abnormalities of the skin,
lymphatic, or hemic symptoms. There was a pea-sized scar over the
right mid-biceps which was not depressed, attached, or tender.
Reflex, strength, and sensation in both arms was normal. Range of
motion of all joints was full. There were no nervous system
abnormalities. The diagnoses included residuals of a shell fragment
wound to the right arm.

Private medical records from Guy C. Heyl, Jr., M.D., and Aiken
County Hospital, indicate that the veteran was seen in 1970 and
1971, for complaints of pain in his left hand and thumb. He had a
movable nodule at the left wrist. In March 1971, a left carpal
tunnel release was performed. A neuroma in the volar sensory branch
of the musculocutaneous nerve was removed and the thumb abductors
at the wrist were released as well. In May 1971, he reported that
his whole left arm ached. The impression was sympathetic dystrophy.

A VA progress note, dated in March 1971, indicated that the
veteran's right arm was stiff in bad weather. He stated that he had
had surgery on his left arm one week prior for a nerve injury which
he incurred at his place of work. It was covered by Workman's
Compensation.

A VA progress note, dated in October 1978, indicated that X-rays of
the veteran's right arm showed a very small metallic fragment in
the middle and distal third of the arm. He had complained of vague
discomfort in the right shoulder and upper arm. There was no
muscular atrophy of the shoulder or arm present. Bicipital
tendonitis was diagnosed.

A VA medical certificate for an Agent Orange examination, dated in
September 1981, noted that the veteran had mild node enlargement.
He had depigmented blotches on his upper extremities. The
assessment was tinea versicolor.

A VA progress note, dated in October 1981, indicated that the
veteran was seen for complaints of pain in the right arm. The piece
of shrapnel in the arm had become quite painful and removal was
recommended.

5 -

A private medical record from St. Joseph's Hospital, dated in
November 1981, indicates that the shrapnel in the veteran's right
arm was excised. The metallic foreign body was located deep within
the subcutaneous tissue and was well- encapsulated. It was removed
in its entirety and the veteran was noted to be in good condition.

A VA discharge summary indicated that the veteran participated in
the PTSD Rehabilitation Program from April 23, 1987 to June 22,
1987. He complained of intrusive thoughts, a short attention span,
difficulty concentrating, a short temper, flashbacks, isolation,
sleep problems, strained relationships, and a lack of trust in
people. He did not focus on his PTSD issues in the group therapy
sessions, but focused on numerous physical complaints. He also did
not discuss the subject at hand in the group, but talked about
tangential, unrelated subjects. Urine tests showed evidence of
cocaine use. A medical clinic referral was made after a false
positive rapid plasma reagin test, probably secondary to a
connective tissue disorder was discovered to rule out subacute
cutaneous lupus erythematosus. He was eventually discharged. The
final diagnoses included: PTSD, substance abuse disorder, and mixed
personality disorder; and degenerative arthritis.

Records received from the Social Security Administration (SSA)
indicate that the veteran was awarded disability benefits beginning
in December 1987. The primary diagnosis was anxiety-related
disorder; the secondary diagnosis was somatoform disorders. The
decision was based on medical records dated from July 1984 to
October 1991. Record dated from July 1984, to December 1985,
indicate that the veteran was seen for complaints of right hip
pain. He underwent a bone graft. An undated outpatient psychiatric
report indicated that the veteran's PTSD symptoms had recently been
exacerbated. He had increased flashbacks, decreased patience, and
increased paranoia, isolation, and conflicts with his wife,
employers, co- workers and children. He was employed for the past
15 years as a heavy equipment mechanics He remarked that he always
worked, and usually had two jobs. He had been socially active until
one year ago, but at present he was socially withdrawn.

6 -

He was mildly depressed and anxious. He denied paranoid thoughts,
but he feared getting out of control so he removed all weapons from
the house.

Counseling notes, dated in August 1987, indicate that the veteran
was diagnosed with probable PTSD; mixed substance abuse; chronic
pain syndrome; and narcissistic and antisocial traits with
paranoia. A treatment report, dated in September 1987, indicated
that the veteran was seen for counseling related to problems at
work. He stated that he had difficulty "letting go" of events in
Vietnam. He continued to be angry and had decreased sleep. He
denied any other regular symptoms or signs. He also denied suicidal
or homicidal ideation. The assessment was probable PTSD. In
treatment records dated in October 1987, the veteran complained of
feeling empty and numb. It was noted that he denied suicidal
ideation, but would not answer questions regarding homicidal
ideation. However, he clarified in a subsequent phone call that
"taking things into his own hands" referred to taking legal action
against persons. He appeared moderately paranoid and left in the
middle of the session against medical advice.

In a November 1987 record, the veteran's thinking was described as
logical, coherent, and goal-directed. There were no signs of
hallucinations or delusions. He displayed minimal paranoid behavior
and he denied homicidal ideation. He claimed that things were taken
out of context at the previous session. The examiner concluded that
continued psychiatric care was necessary, but that the veteran was
not presently in danger of harming himself or others. A December
1987 record indicated that the veteran had a delayed reaction to
his Vietnam experience.

A January 1988 report indicated that the veteran had been diagnosed
with PTSD. He reported nightmares, difficulty with sleep and
concentration, and hostility. He was extremely short-tempered and
did not trust anyone. He had a short concentration span, and got
upset and frustrated very easily. He was unable to socialize. In a
March 1988 letter, a doctor stated that he examined the veteran who
gave a history of chronic pain in his right arm, chest, back, and
leg. Clinical evaluation revealed full range of motion of the
hands, wrists, elbows, and shoulders without evidence of swelling,
deformity, or crepitance. The impression was

7 -

arthritic changes consistent with age. However, the examiner noted
that he believed the veteran was disabled from a psychological and
functional nature rather than orthopedic nature. At a psychiatric
examination in April 1988, the veteran was diagnosed with PTSD and
substance abuse disorder.

A psychiatric assessment in October 1991, indicated that the
veteran complained of flashbacks, dreams, and a short temper. He
felt like he was worthless and often became angry. The impressions
were somatization disorder with paranoid features, and paranoid
personality. The examiner noted that he also carried a diagnosis of
PTSD from VA.

At a VA Agent Orange follow-up examination in June 1988, the
impressions included PTSD.

An electromyography (EMG) test report, dated in December 1989,
indicated that the veteran had moderately severe carpal tunnel
syndrome, and C8, T1 radiculopathy. It was noted that he had had
similar problems on the left side. An abnormal cervical paraspinal
on the left suggested a cervical radiculopathy. The site could not
be specified because further examination was refused by the
veteran. Clinical evaluations prior to the testing in November
1989, revealed complaints of numbness and tingling in the right arm
and hand, with decreased strength and sensation in the right upper
extremity.

A VA medical certificate, dated in April 1990, indicated that the
veteran was seen for continued complaints of numbness and tingling
in his right arm. He noticed increased weakness and decreased
sensation. The assessment was probable worsening of carpal tunnel
syndrome. An April 1990 VA hospital report shows that the veteran
underwent a right carpal tunnel release. A follow-up record, dated
in May 1990, indicated that the veteran reported overall
improvement but he still experienced shooting pain in the forearm
secondary to his cervical radiculopathy. He was seen again in
August 1990, with complaints of vague shoulder pain. Range of
motion of the shoulder was excellent with no evidence of
impingement, rotator

8 -

cuff tear, or muscular weakness. The examiner opined that he had
some myofascial syndrome in the interscapular area of the
trapezium.

At a VA psychiatric examination in July 1990, the examiner noted
that the veteran's mood did not denote evidence of any significant
anxiety or depression. He concluded that there was not enough
evidence to make a diagnosis of PTSD. The other diagnoses included:
mixed personality disorder manifested by paranoid ideation;
confabulation concerning cocaine abuse; and explosive personality.

A January 1993 VA outpatient treatment note indicated that the
veteran had a history of PTSD, a personality disorder, and
substance abuse.

At a VA general medical examination in October 1994, the veteran
gave a history, of Hodgkin's disease, but noted that he was not
actually aware that the disease had been diagnosed. Rather, he just
knew that he had a lymph node problem. He recalled being biopsied
twice, but he did not recall the result. He admitted having night
sweats approximately three times per week. Clinical evaluation
revealed that the neck was supple without lymphadenopathy or
thyromegaly. The submandibular and supraclavicular areas were also
without lymphadenopathy. Axillary areas revealed two small lymph
nodes on the left and three on the right. The inguinal areas also
showed two small lymph nodes on the right and three on the left.
The extremities were without clubbing, cyanosis, or edema. The
diagnosis was history of Hodgkin's disease. The examiner commented
that the veteran was a poor historian with regard to this disease
process, and it was unclear whether he ever had Hodgkin's disease
or some other lymphoproliferative disorder.

At a VA psychiatric examination in October 1994, the veteran
complained of insomnia, feelings of guilt, and bad dreams. He had
managed his symptoms pretty well until his physical condition
caused him to quit working in 1987. He reported that he had not
received psychiatric treatment since 1987. A private physician had
given him medication for a few months in the early 1990's for
depression. At present, he had been given medication to take at
night to sleep. His subjective complaints included some depression,
and nightmares about Vietnam. He reported

- 9 -

that he seldom socialized and mainly stayed at home. Mental status
evaluation revealed that he was well-oriented and had good recall
for recent and remote events. His affect was adequate and
appropriate. There were no outward signs of any significant anxiety
or depression. His thinking was not concrete and there was no
evidence of any psychotic thinking or behavior. The examiner
concluded treat, although the veteran had voiced some symptoms of
PTSD, he had had no treatment for this condition in the past two or
three years, and he questioned whether the veteran would meet the
criteria for a diagnosis of significant PTSD. He stated that the
veteran seemed entirely capable of managing funds on his own
behalf, and opined that he exhibited no particular social or
vocational impairment secondary to any psychiatric condition.

At a personal hearing before a hearing officer at the RO in
September 1996, the veteran testified that he did not have carpal
tunnel syndrome or Hodgkin's disease prior to his military service.
He recalled that physicians at the Augusta VA Medical Center had
told him that he had Hodgkin's disease, and that the carpal tunnel
syndrome was the result of his service-connected right arm
disability. He noted that he was wounded in Vietnam in 1967 and had
a piece of shrapnel removed from his right arm after he was
discharged. At present, he had difficulty using his right arm. He
had lost strength and feeling in the arm, and the condition was
steadily deteriorating. He also believed that his PTSD symptoms had
worsened.

A VA progress note, dated in October 1997, indicated that the
veteran was seen for complaints of pain on the right side of his
head, and his right shoulder and arm. He reported a history of the
removal of shrapnel from his right arm. He was seen again in
December 1997, for neck pain which radiated down his right arm to
his fingers. There was numbness in the right arm from the shoulder
to the fingers, which had worsened since his last visit.

A VA progress note, dated in April 1998, indicated that the veteran
was seen for complaints of pain in his right shoulder and arm. The
pain continued to get worse. He reported that he was out of pain
medication.

- 10 -

In a May 1998 letter, the veteran was advised to submit information
concerning treatment for his claimed disabilities so that any
outstanding private and VA medical records might be requested and
obtained. No reply was received.

In February 1999, the RO requested all VA outpatient treatment
reports pertaining to the relationship between the veteran's
service-connected right arm disability and his carpal tunnel
syndrome, and his diagnosis of Hodgkin's disease.

At a VA muscles examination in September 1999, the veteran
complained of pain and soreness in his right arm. He gave a history
of an injury in service where he was hit by shrapnel. The shrapnel
was eventually removed by a private physician. Clinical evaluation
of the right arm revealed a small entrance wound over tile mid-
axillary area over the biceps muscle. Palpation of the area
produced no tenderness, muscle wasting, or atrophy. There was a
small scar where the shrapnel was removed, but it was not really an
exit wound. The scar exhibited no ulceration, atrophy or wasting.
Range of motion of the right shoulder was elevation to 180 degrees,
internal and external rotation to 90 degrees; pronation and
supination of the forearm to 80 degrees without pain or limitation.
Grip strength was good and intact. Neurologic examination showed
that nerve root C5-7 was intact; however, there was some tenderness
to palpation over the dermatome of C7. It was noted that he had had
a bilateral carpal tunnel syndrome repair. There was no
radiculopathy. The assessment was status post shell fragment wound
to the right arm without neurologic or orthopedic manifestations.

At a VA neurologic examination in September 1999, the veteran
complained of difficulty with his right arm since he was hit by
shrapnel in Vietnam. Clinical evaluation revealed a two or three
millimeter scar on the anterior aspect of the right upper arm over
the biceps muscle. There was another scar on the medial side of the
upper arm at the same level which appeared to be a surgical scar
from removal. Abduction of the right shoulder was to 115 degrees;
internal and external rotation was to the T- 12 level. Wrist
extensors, flexors, and interossei were all 515. He had 5/5
strength in the deltoids, biceps, and triceps. Sensation in the
hand was intact and there was no evidence of atrophy of any of the
thenar or hypothenar muscles in

the hands. There was full range of motion in all fingers. The
examiner concluded that there was no neurological deficit as a
result of the veteran's shrapnel wound injury. The impression was
status post shrapnel injury to the right upper extremity without
any permanent sequela. He opined that the carpal tunnel syndrome
was not related to the injury because there was no evidence of any
compromise from the soft tissue envelope of the right arm, and only
a very small scar that was difficult to see.

At a VA psychiatric examination in September 1999, the veteran
reported that he had difficulty with his sleep and had flashbacks
and nightmares a few times a month. He indicated that he liked to
be alone and made special efforts to avoid people. He had.a feeling
of detachment and estrangement from others, as well as a restricted
range of affect. He admitted significant irritability and symptoms
of increased arousal. He denied homicidal or suicidal ideations,
problems with depression or mania, and any other psychotic
symptoms. He reported that after service, he was involved with
sheet rock for awhile. He eventually went back to school and
thereafter worked for DuPont for about 17 years. He left this
company because he was disabled because of a total hip replacement
attributable to bone deterioration, symptoms of PTSD, and a partial
gastrectomy. Mental status evaluation revealed that the veteran was
fairly cooperative but became easily irritated. His speech was of
normal rate and volume. He was coherent although evasive and
rambling at times. His affect was congruent. His thought processes
were logical, coherent and goal-directed. He denied auditory or
visual hallucinations, and delusions. He was oriented to time,
place, and person. His memory, both recent and remote, appeared to
be intact. His concentration, insight, and judgment were fair. The
assessment was PTSD. His Global Assessment of Functioning (GAF) was
reported to be 65. The examiner commented that the veteran appeared
to experience mild to moderate symptoms of PTSD which caused some
impairment in social and occupational functioning. However, he also
had a restricted life style due to multiple physical problems. He
maintained meaningful relationships with his wife and
grandchildren, but he was unable to have adequate occupational
functioning because of both his psychiatric and physical problems.

12 -

In a November 1999 letter, the veteran was advised what he needed
to know about well-grounded claims. He was informed that if he
wanted to establish service connection, he needed to submit medical
evidence of a current disability (best shown by medical records or
a doctor's statement which contained a diagnosis of his
disability). He was further informed that if he were filing a claim
for secondary service connection, he needed to submit medical
evidence, preferably a doctor's statement, showing a reasonable
possibility that the disability he now had was caused by his
service connected disability. Further, he was provided specific
information that he had to submit linking evidence of service
incurrence with regard to his claim for service connection for
carpel tunnel syndrome and medical evidence that he had Hodgkin's
disease due to Agent Orange exposure.

II. Analysis

A. Service Connection

Under applicable criteria, service connection may be granted for a
disability resulting from disease or injury which was incurred in,
or aggravated by, active military service. 38 U.S.C.A. 1110, 1131
(West 1991). To establish a showing of chronic disease in service,
there is required a combination of manifestations sufficient to
identify the disease entity, and sufficient observation to
establish chronicity at the time. 38 C.F.R. 3.303(b) (1999). If
chronicity in service is not established, a showing of continuity
of symptoms after discharge is required to support the claim. Id.
See also Rose v. West, 11 Vet. App. 169 (1998); Savage v. Gober, 10
Vet. App. 488, 495-98 (1997). Service connection may also be
granted for any disease diagnosed after discharge, when all of the
evidence establishes that the disease was incurred in service. 38
C.F.R. 3.303(d) (1999).

The threshold question to be addressed, in any case, is whether the
veteran has presented well-grounded claims. 38 U.S.C.A. 5107 (West
1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). If he has not,
the claims must fail, and there is no further duty to assist in any
development. 38 U.S.C.A. 5107; Murphy v. Derwinski., 1 Vet. App. 78
(1990). This requirement has been reaffirmed by the

- 13 -

United States Court of Appeals for the Federal Circuit in its
decision in Epps v. Gober, 126 F.3d 1464, 1469 (Fed. Cir. 1997),
cert. denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998). That
decision upheld the earlier decision of the United States Court of
Appeals for Veterans Claims which made clear that it would be error
for the Board to proceed to the merits of a claim which is not well
grounded. Epps v. Brown, 9 Vet. App. 341 (1996). See Morton v.
West, 12 Vet. App. 477, 480 (1999) (noting that the Federal
Circuit, in Epps v. Gober, supra, "rejected the appellant's
argument that the Secretary's duty to assist is not conditional
upon the submission of a well-grounded claim"). See also Schroeder
v. West, 12 Vet. App. 184 (1999) (en banc order).

The Court of Appeals for Veterans Claims has also held that in
order to establish a claim for service connection is well grounded,
there must be competent evidence of: (1) a current disability (a
medical diagnosis); (2) the incurrence or aggravation of a disease
or injury in service (lay or medical evidence); and (3) a nexus
(that is, a connection or link) between the in-service injury or
aggravation and the current disability. Competent medical evidence
is required to satisfy this third prong. See Elkins v. West, 12
Vet. App. 209, 213 (1999) (en banc), citing Caluza v. Brown, 7 Vet.
App. 498 (1995), affd per curiam, 78 F.3d 604 (Fed. Cir. 1996)
(table), and Epps, supra. Although the claim need not be
conclusive, the statute [38 U.S.C.A. 5107] provides that [the
claim] must be accompanied by evidence in order to be considered
well grounded. Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992). In
a claim of service connection, this generally means that evidence
must be presented which in some fashion links the current
disability to a period of military service or to and already
service-connected disability. 38 U.S.C.A. 1110, 1131 (West 1991);
38 C.F.R. 3.303, 3.310(a) (1999); Rabideau v. Derwinski, 2 Vet.
App. 141, 143 (1992); Montgomery v. Brown, 4 Vet. App. 343 (1993).

Besides establishing a well grounded claim pursuant to Caluza
above, the chronicity provisions of 38 C.F.R. 3.303(b) are
applicable where evidence,, regardless of its date, shows that a
veteran had a chronic condition in service, or during an applicable
presumptive period, and still has such condition. Such evidence
must be medical unless it relates to a condition as to which under
case law of the Court, lay

14 -

observation is competent. If chronicity is not applicable, a claim
may still be well grounded on the basis of 38 C.F.R. 3.303(b) if
the condition is noted during service or during an applicable
presumptive period, and if competent evidence, either medical or
lay, depending on the circumstances, relates the present condition
to that symptomatology. Savage v. Gober, 10 Vet. App. 488 (1997).

Evidentiary assertions by a claimant are accepted as true for
purposes of determining whether a claim is well-grounded, but the
exception to that rule is where the evidentiary assertion is
inherently incredible or when it is beyond the competence of the
person making it. King v. Brown, 5 Vet. App. 19 (1993). Lay persons
(ie., persons without medical training or expertise) are not
competent to offer medical opinions. Therefore, lay assertions of
medical diagnosis or causation do not constitute competent evidence
sufficient to render a claim well grounded. See, e.g., Voerth v.
West, 13 Vet. App. 117, 120 (1999) ("Unsupported by medical
evidence, a claimant's personal belief, no matter how sincere,
cannot form the basis of a well-grounded claim."); Heuer v. Brown,
7 Vet. App. 379 (1995); Magana v. Brown 7 Vet. App. 224 (1994);
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v.
Derwinski, 2 Vet. App. 492, 495 (1992).

Evidence which is simply information recorded by a medical
examiner, unenhanced by any additional medical comment by that
examiner, does not satisfy the competent medical evidence
requirement set forth in Grottveit v. Brown, 5 Vet. App. 91, 93
(1995). Dolan v. Brown, 9 Vet. App. 358, 363 (1996). See also
LeShore v. Brown, 8 Vet. App. 406, 409 (1995); Reonal v. Brown, 5
Vet. App. 458, 461 (1993); Elkins v. Brown, 5 Vet. App. 474, 478
(1993).

1. Carpal Tunnel Syndrome

Service connection may be granted for a disability which is
proximately due to or the result of a service-connected disease or
injury. When service connection is thus established for a secondary
condition, the secondary condition shall be considered a part of
the original condition. 38 C.F.R. 3.310(a) (1999). Secondary
service connection may also be warranted for a non-service-
connected disability when that

- 15 -

disability is aggravated by a service-connected disability. Allen
v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Service medical records do not show any treatment for, or a
diagnosis of, carpal tunnel syndrome. The veteran has asserted that
he has carpal tunnel syndrome as a result of his service-connected
residuals of a shell fragment wound to the right arm. Current
medical evidence indicates that the veteran has been diagnosed with
bilateral carpal tunnel syndrome, and he has undergone surgery on
each arm to relieve the symptoms. However, he has not submitted any
competent medical evidence which shows that his bilateral carpal
tunnel syndrome is causally related to his military service and/or
his residuals of a shell fragment wound to the right arm, despite
having been requested to do so by VA in May 1998 and November 1999;
and the VA outpatient records which document treatment for the
condition do not indicate any such relationship. In fact, upon VA
neurological examination in September 1999, the examiner opined
that the veteran's carpal tunnel syndrome was not related to the
shell fragment wound he sustained in service. Hence, the Board
concludes that the veteran's claim for service connection for
bilateral carpal tunnel syndrome, including secondary to his
service-connected residuals of a shell fragment wound to the right
arm is not well grounded and must be denied. See 38 C.F.R. 3.303,
3.310(a); Caluza, Jones, supra.

2. Hodgkin's Disease

If a veteran was exposed to a herbicide agent during active
military, naval, or air service, the following diseases shall be
service-connected if the requirements of 38 U.S.C.A. 1116, 38
C.F.R. 3.307(a)(6)(iii) are met, even though there is no record of
such disease during service, provided further that the rebuttable
presumption provisions of 38 U.S.C.A. 1113 and 38 C.F.R. 3.307(d)
are also satisfied: chloracne or other acneform diseases consistent
with chloracne; Hodgkin's disease; multiple myeloma; non-Hodgkin's
lymphoma; acute and subacute peripheral neuropathy; porphyria
cutanea tarda; prostate cancer; respiratory cancers (cancer of the
lung, bronchus, larynx, or trachea); and soft-tissue

- 16 -

sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's
sarcoma, or mesothelioma). 38 C.F.R. 3.309(e) (1999).

A veteran who, during active military, naval, or air service,
served in the Republic of Vietnam during the Vietnam era and has a
disease listed at 38 C.F.R. 3.309(e) shall be presumed to have been
exposed during such service to a herbicide agent, unless there is
affirmative evidence to establish that the veteran was not exposed
to any such agent during that service. 38 C.F.R. 3.307(a)(6)(iii).
In McCartt v. West, 12 Vet. App. 164, 168 (1999), the Court held
that in view of the plain language of 38 U.S.C. 1116(a)(3) and 38
C.F.R. 3.307(a)(6)(iii), neither the statutory nor the regulatory
presumption will satisfy the incurrence element of a well-grounded
claim where the veteran has not developed a condition enumerated in
either 38 U.S.C. 1116(a) or 38 C.F.R. 3.309(e). In other words,
both service in the Republic of Vietnam during the designated time
period and the establishment of one of the listed diseases is
required in order to establish entitlement to the in- service
presumption of exposure to an herbicide agent.

Notwithstanding the foregoing presumption provisions, which arose
out of the Veteran's Dioxin and Radiation Exposure Compensation
Standards Act, Public Law No. 98-542, 5, 98 Stat. 2725, 2727-29
(1984), and the Agent Orange Act of 1991, Public Law No. 102-4, 2,
105 Stat. 11 (1991), the United States Court of Appeals for the
Federal Circuit has determined that a claimant is not precluded
from establishing service connection with proof of direct
causation. Combee v. Brown. 34 F.3d 1039, 1042 (Fed. Cir. 1994);
Ramey v. Brown, supra, 9 Vet. App. at 44. See Brock v. Brown, 10
Vet. App. 155, 160-61 (1997). Thus, the presumption is not the sole
method for showing causation. However, as noted above, where the
issue involves, a question of medical diagnosis or causation as
presented here, medical evidence which indicates that the claim is
plausible is required to set forth a well- grounded claim.
Grottveit, supra.

The veteran served in Vietnam during the Vietnam Era and Hodgkin's
disease is a presumptive disorder listed in 38 C.F.R. 3.309(e).
However, as the United States Court of Appeals for Veterans Claims
noted, "in the absence of proof of a present

17 -

See Jackson v. West, 12 Vet. App. 422, 428 (1999), citing Proscelle
v. Derwinski, 2 Vet. App. 629 (1992). Furthermore, after reviewing
the record, the Board is satisfied that all relevant facts have
been properly developed. No further assistance to the veteran is
required to comply with the duty to assist him mandated by 38
U.S.C.A. 5107(a).

In general, disability evaluations are assigned by applying a
schedule of ratings which represent, as far as can practicably be
determined, the average impairment of earning capacity. 38 U.S.C.A.
1155 (West 1991); 38 C.F.R. Part 4 (1999). The regulations require
that, in evaluating a given disability, the disability be viewed in
relation to its whole recorded history with an emphasis upon the
limitation of activity imposed by the disabling condition. 38
C.F.R. 4.1 (1999). Furthermore, medical reports must be interpreted
in light of the whole recorded history, and each disability must be
considered from the point of view of the veteran working or seeking
work. 38 C.F.R. 4.2 (1999). These requirements operate to protect
claimants against adverse decisions based on a single, incomplete
or inaccurate report and to enable the VA to make a more precise
evaluation of the level of the disability and of any changes in the
condition. Schafrath v. Derwinski, 1 Vet. App. 589 (1991). However,
where entitlement to compensation has already been established, and
an increase in the disability rating is at issue, it is the present
level of disability which is of primary concern. Francisco v.
Brown, 7 Vet. App. 55 (1994). Cf Powell v. West, 13 Vet. App. 31
(1999) (holding that earlier findings may be used if the most
recent examination is inadequate). Where there is a question as to
which of two evaluations shall be applied, the higher evaluation
will be assigned if the disability picture more nearly approximates
the criteria required for that rating. Otherwise, the lower rating
will be assigned. 38 C.F.R. 4.7 (1999).

The Court of Appeals for Veterans Claims has also held that, where
a pertinent law or regulation changes after a claim has been filed
or reopened but before the administrative and/or judicial appeal
process has been concluded, the version most favorable to the
appellant will apply unless Congress provided otherwise or
permitted the Secretary of Veterans Affairs to do otherwise and the
Secretary has

- 19 -

done so. See Fischer v. West, 11 Vet. App. 121, 123 (1998), quoting
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991). See also
Baker v. West, 11 Vet. App. 163, 168 (1998); Dudnick v. Brown, 10
Vet. App. 79 (1997) (per curiam order).

The VA General Counsel has recently provided guidance as to how
such changes in rating criteria should be applied:

Where VA issues an amendment to the rating schedule while an
increased-rating claim is pending, and that amendment is more
favorable to the claimant than the prior regulation, VA should
apply the more favorable regulation to rate the disability for
periods from and after the effective date of the change and should
apply the prior regulation to rate the disability for earlier
periods.

VAOPGCPREC 3-00, at 5 (Apr. 10, 2000).

That guidance is consistent with longstanding statutory law, to the
effect that an increase in benefits cannot be awarded earlier than
the effective date of the change in law pursuant to which the award
is made. See 38 U.S.C.A. 5110(g); DeSousa v. Gober, 10 Vet. App.
461 (1997).

1. PTSD

During the pendency of the veteran's claim, VA issued new
regulations for rating psychiatric disorders effective on November
7, 1996. 61 Fed. Reg. 52,700 (1996). Accordingly, the RO has, and
the Board will, consider the criteria most favorable to the veteran
in rating his claim.

Under the old provisions, in evaluating impairment resulting from
mental disorders, social inadaptability was to be evaluated only as
it affected industrial adaptability. The principle of social and
industrial inadaptability, the basic criterion for rating
disability from a mental disorder, contemplated those abnormalities
of conduct, judgment, and emotional reactions which affect economic
adjustment, i.e., the

- 20 -

impairment of earning capacity. 38 C.F.R. 4.129 (1996). The
severity of disability was based upon actual symptomatology as it
affected social and industrial adaptability. Two of the most
important determinants of disability were time lost from gainful
employment and decrease in work efficiency. The regulation
emphasized that VA should not underevaluate the emotionally sick
veteran with a good work record, nor overevaluate his or her
condition on the basis of a poor work record not supported by the
psychiatric disability picture. It was for that reason that great
emphasis was placed upon the full report of the examiner which was
descriptive of actual symptomatology. The record of the history and
complaints was only preliminary to the examination. The objective
findings and the examiner's analysis of the symptomatology were the
essentials. 38 C.F.R. 4.130 (1996).

When evaluating a mental disorder under the new criteria, the
rating agency shall consider the frequency, severity, and duration
of psychiatric symptoms, the length of remissions, and the
veteran's capacity for adjustment during periods of remission. The
rating agency shall assign an evaluation based on all the evidence
of record that bears on occupational and social impairment, rather
than solely on the examiner's assessment of the level of disability
at the moment of the examination. When evaluating the level of
disability from a mental disorder, the rating agency will consider
the extent of social impairment, but shall not assign an evaluation
solely on the basis of social impairment. 38 C.F.R. 4.126 (1999).

The veteran's disability is currently rated under Diagnostic Code
(DC) 9411. Under the General Rating Formula for Psychoneurotic
Disorders, effective prior to November 7, 1996, a noncompensable
rating is assigned when there were neurotic symptoms which may
somewhat adversely affect relationships with others but which do
not cause impairment of working ability. A 10 percent rating is
assigned when there was emotional tension or other evidence of
anxiety productive of mild social and industrial impairment. A 30
percent rating is assigned when the evidence demonstrated definite
impairment in the ability to establish or maintain effective and
wholesome relationships with people, and where the psychoneurotic
symptoms resulted in such reduction in initiative, flexibility,
efficiency, and reliability levels

21 -

as to produce definite industrial impairment. A 50 percent rating
was warranted when the evidence demonstrated that the ability to
establish or maintain effective or favorable relationships with
people was considerably impaired, and, by reason of psychoneurotic
symptoms, the reliability, flexibility, and efficiency levels were
so reduced as to result in considerable industrial impairment. 38
C.F.R. 4.132, DC 9411 (1996).

Under the current criteria, a noncompensable rating is assigned
when a mental condition has been formally diagnosed, but the
symptoms are not severe enough either to interfere with
occupational and social functioning or to require continuous
medication. A 10 percent rating is assigned when there is evidence
of occupational and social impairment due to mild or transient
symptoms which decrease work efficiency and ability to perform
occupational tasks only during periods of significant stress; or
symptoms were controlled by continuous medication. A 30 percent
rating requires evidence of occupational and social impairment with
occasional decrease in work efficiency and intermittent periods of
inability to perform occupational tasks (although generally
functioning satisfactorily, with routine behavior, self-care, and
conversation normal), due to such symptoms as. depressed mood,
anxiety, suspiciousness, panic attacks (weekly or less often),
chronic sleep impairment, and mild memory loss (such as forgetting
names, directions, recent events). A 50 percent rating requires
evidence of occupational and social impairment with reduced
reliability and productivity due to such symptoms as flattened
affect; circumstantial, circumlocutory, or stereotyped speech;
panic attacks more than once a week; difficulty in understanding
complex commands; impairment of short- and long-term memory (e.g.,
retention of only highly learned material, forgetting to complete
tasks); impaired judgment; impaired abstract thinking; disturbances
of motivation and mood; and difficulty in establishing and
maintaining effective work and social relationships. 38 C.F.R.
4.130, DC 9411 (1999).

In a precedent opinion, dated in November 1993, the VA General
Counsel concluded that the term "definite" was to be construed as
"distinct, unambiguous and moderately large in degree." It
represented a degree of social and industrial

22 -

impairment that was "more than moderate but less than large."
VAOPGCPREC 9- 93. The Board is bound by this interpretation of the
term "definite." 38 U.S.C.A. 7104(c).

The veteran filed a claim for an increased rating for his PTSD in
October 1993. At the time, his disability was evaluated as
noncompensable. From the date of the veteran's claim until November
6, 1996, only the old rating criteria for PTSD may be utilized in
considering the claim for a compensable rating. Both the new and
old rating criteria may be applied to the period from November 7,
1996 to the present.. See VAOPGCPREC 3-00; DeSousa, supra.

a. Compensable Rating Prior to September 11, 1999

With consideration of the old rating criteria, the Board finds that
a compensable rating is not warranted from October 1993 to November
6, 1996. At a VA psychiatric examination in October 1994, the
veteran complained of some depression and nightmares about Vietnam.
He also reported that he seldom socialized and usually stayed at
home. However, mental status evaluation revealed that his affect
was adequate and there were no signs of any significant anxiety or
depression. The examiner questioned whether the veteran would meet
the criteria for a diagnosis of PTSD at that time, and opined that
the veteran exhibited no social or occupational impairment
secondary to a psychiatric condition. Accordingly, the evidence
does not support a finding that the veteran demonstrated mild
social and industrial impairment to warrant a 10 percent rating
under 38 C.F.R. 4.132, DC 9411 (1996).

Similarly, the record does not support a finding that the veteran
demonstrated mild social and industrial impairment to warrant a 10
percent rating under the old rating criteria; or that he
experienced mild or transient symptoms which decreased his work
efficiency and ability to perform occupational tasks during periods
of significant stress to warrant a 10 percent rating under the new
rating criteria prior to September 11, 1999. Again, upon VA
examination in October 1994, the examiner questioned whether the
veteran would meet the criteria for a diagnosis of PTSD at

- 23 -

that time and opined that the veteran exhibited no social or
occupational impairment secondary to a psychiatric condition. There
is no evidence of any continued outpatient treatment for PTSD. In
summary, the Board concludes that the evidence does not support the
grant of a compensable rating for the veteran's PTSD prior to
September 11, 1999 based on the old or revised regulations. See 38
C.F.R. 4.132, DC 9411 (1996); 38 C.F.R. 4.130, DC 9411 (1999).

b. Rating in Excess of 30 percent from September 11, 1999

In the September 1999 VA examination report, it was noted that the
veteran's thought processes were logical, coherent, and goal-
directed. He was well-oriented and had good recall for recent and
remote events. His concentration, insight, and judgment were
described as fair, and his speech was of normal rate and volume.
There was no evidence of any psychotic symptoms or behavior, and
the veteran denied any homicidal or suicidal ideation. The veteran
complained of insomnia, guilt feelings, and nightmares, and he
reported that he seldom socialized. In October 1994, the examiner
concluded that the veteran did not exhibit any social or vocational
impairment secondary to any psychiatric conditions. In contrast, in
September 1999, the examiner concluded that the veteran appeared to
experience mild to moderate symptoms of PTSD which caused some
impairment in social and occupational functioning. However, he also
noted that the veteran had a restricted lifestyle due to numerous
physical problems and that he maintained meaningful relationships
with his wife and grandchildren. Based on these clinical
assessments,, the Board finds that the 30 percent rating currently
in effect adequately reflects the level of impairment associated
with the veteran's PTSD. The record does not reflect that the PTSD
results in considerable industrial impairment.

Furthermore, the evidence from September 1999 does not show that an
evaluation of 50 percent or more is warranted under the new
criteria. The totality of the evidence from that time shows that
the veteran's affect is congruent, his speech, while rambling at
times, is coherent and could be redirected, and his thought
processes are fair. The examiner in September 1999 did not find
that PTSD was

- 24 -

more than mild to moderately disabling. In summary, an increased
rating in excess of 30 percent is not warranted for that disability
under the new rating criteria. See 38 C.F.R. 4.132, DC 9411 (1996);
38 C.F.R. 4.130, DC 9411 (1999).

Additionally, the Board notes that the VA psychiatrist in September
1999 reported that the veteran's GAF score was 65. A GAF score
between 61 and 70 corresponds to a mild level of symptoms or some
difficulty in social, occupational or school functioning, but
generally functioning pretty well. See American Psychiatric
Association Diagnostic and Statistical Manual of mental Disorders
(4th. ed., 1994) (DSM-IV). The GAF is probative evidence for VA
rating purposes, because it indicates a person's ability to
function in the areas of concern in rating disabilities for VA
purposes. See Massey v. Brown, 7 Vet. App. 204, 207 (1994). VA
regulations provide for use of DSM-IV diagnostic criteria; thus,
reference to the GAF score is not reliance by the Board on a
medical treatise of which the veteran must be notified. See 38
C.F.R. 4.130, supra; Thurber v. Brown, 5 Vet. App. 119 (1993).

2. Shell Fragment Wound

Scars which are tender and painful on objective demonstration, or
poorly nourished with repeated ulceration, are rated 10 percent
disabling. 38 C.F.R. 4.118, DC's 7803, 7804 (1999). Separate
ratings may be assigned for the separate and distinct
manifestations of the same injury. Esteban v. Brown, 6 Vet. App.
259 (1994).

During the pendency of the veteran's claim, VA issued new
regulations evaluating disability due to muscle injuries, effective
July 3, 1997. 62 Fed. Reg. 30,235- 30,240 (1997). However, the
veteran's residuals of a shell fragment wound to the right arm are
presently rated under DC 7805, which pertains to scars. There has
been no history of muscle impairment due to the shell fragment
wound injury, and the current evidence continues to show that the
veteran does not have any muscle injury from the shell fragment
wound. Accordingly, the Board finds that a separate rating for
muscle injury would be inappropriate at this time.

- 25 -

The relevant medical evidence does not show that the scar from the
shell fragment wound is poorly nourished, with repeated ulceration,
or tender and painful on objective demonstration. Furthermore, it
was concluded upon VA neurological examination in September 1999,
that there was no neurological deficit from the veteran's in-
service injury. The examiner also concluded that there was no
permanent upper extremity sequels from the injury, to include
evidence of pain. In fact, he noted that the scar was small and
difficult to see. Hence, the Board concludes that the preponderance
of the evidence is against the claim, and tie claim for an
increased rating for residuals of a shell fragment wound to the
right arm must be denied. Gilbert v. Derwinski, 1 Vet. App. 49
(1990).

ORDER

Entitlement to service connection for bilateral carpal tunnel
syndrome is denied.

Entitlement to service connection for Hodgkin's disease, including
based oil exposure to herbicide agents in service, is denied.

A compensable rating for PTSD prior to September 11, 1999 is
denied.

A rating in excess of 30 percent for PTSD from September 11, 1999
is denied.

A compensable rating for residuals of a shell fragment wound to the
right arm is denied.

Iris S. Sherman 
Member, Board of Veterans' Appeals

26 - 



